DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 11/29/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sarment (US 2014/0221819 A1) in view of Kim (US 2010/0185201 A1).
Regarding the above claims, Sarment discloses a dental hand piece for assisting depth measurement (capable of being used as such, see Fig. 4d), comprising: a hand piece main body (see entire portion shown in Fig. 4d) having a hand piece head (A, below), a joint section (B) and a holding section (C), a tool engaged with the hand piece head (D), and the joint section connected to the head and the holding section (see below); at least one measuring scale (e.g. all horizontal lines of grid 300 on head, except upper most horizontal line, which is interpreted as reference line, see below; and all vertical lines of grid on head portion) disposed on a surface of the head (see below), wherein the at least one measuring scale comprises at least one first measuring scale (e.g. all horizontal lines of grid 300 on head, except upper most horizontal line, which is interpreted as reference line, see below), and at least one second measuring scale (e.g. vertical lines of grid on head portion), the first and second measuring scale being perpendicular to each other (see Fig. 4d and below).  Sarment additionally discloses wherein a surface of the head has a reference line (e.g. upper most horizontal line of grid 300 on head), which is parallel to the at least one first measuring scale (horizontal lines) and perpendicular to the second measuring scale (vertical lines; per claim 3); 

    PNG
    media_image1.png
    699
    869
    media_image1.png
    Greyscale

Kim, however, teaches a dental handpiece (see Figs. 3-16) comprising a head, joint and handle, wherein the head engages a tool in the form of a drill bit (17/63/83/95).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the tool of the device of Sarment, to include Kim’s drill, as such modification would make use of an old and well known surgical tool, allowing decayed teeth to be removed, allowing dental implants to be placed, and to allow root canal treatment.  
Regarding claim 6, as disclosed above, Sarment/Kim discloses wherein the auxiliary measuring scale is disposed on a length of the joint section (see Sarment above), but does not explicitly teach wherein it extends 10-30% of the length of the joint section as required.  However, it is noted that such limitation would only require a change in size in the grid or joint section, and a change of size has been held to be within the skill of the ordinary artisan.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Sarment/Kim to include the auxiliary scale extending 10-30% of the length of the joint section, as such modification would merely involve a change in size of a known component of a device, which has been held to be within the skill of the ordinary artisan (see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).
Regarding claim 9, Sarment/Kim, as combined above, teaches wherein the grid can have a 3D shape (see Sarment, citations above), but does not teach wherein the at least one first and second measuring scale are concavely disposed on the surface of the head as required.  
Kim, however, in another embodiment, teaches a drill head (Fig. 8) having measuring scales (32) concavely disposed on the surface of the head.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Sarment/Kim to include the concavely disposed scale of Kim Fig. 8, as such modification would improve the visibility of the grid in three dimensions and allow improved access of irrigation fluid to the drill head (see Kim).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sarment in view of Kim, further in view of Lauks (US 5791902).
Regarding claim 5, Sarment/Kim, as combined above, discloses wherein the hand piece has the horizontally extending at least one first measuring scale, but does not teach wherein the drill has at least one third scale, parallel thereto, and disposed around the surface of the drill as required. 
Lauks, however, teaches a dental drill (1) having a third measuring scale (horizontal rings 5) disposed around the surface of the drill (see Fig.6).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Sarment/Kim to include Lauks’ drill depth scale, as such modification would allow depth to be estimated at the surgical site; directly at the bone, tooth or gum line, improving depth estimation.  It is noted that should the horizontal drill guide of Lauks be included in the Sarment/Kim device, as combined above, the third measuring scale (on drill) would be parallel to the first measuring scale (horizontal lines of grid as explained above).  
Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive.
Regarding the prior art combination relied on, Applicant first summarizes the differences between the prior art of Sarment and the instant invention.  Such a summary is not a persuasive argument demonstrating differences between the claimed invention and the prior art.  Applicant then argues, as best understood by the Examiner, that Sarment is not capable of “assisting depth measurement” since the measuring scale is a grid used as a fiducial marker with a camera system.  However, the Examiner does not find such arguments persuasive since even if the scale can only be used with a camera system, it is still capable of performing the functional language of “assisting depth measurement” since the depth could be estimated or otherwise ascertained on the display.  Further, the Examiner asserts that the Sarment device could be used without the camera system, and the grid shaped fiducial marker can be viewed by the user to estimate or otherwise ascertain tool position or depth.  There is no reason provided as to why Sarment could not be used in such a fashion, or any reason provided as to why the intended use of Sarment as described is different than the claimed functional language.  The Sarment device, once modified with Kim’s drill, is structurally identical to the claimed invention and capable of performing the claimed functional language.  Kim is only relied on with respect to claim 1 to teach the old and extremely well known use of a drill in a dental tool.  
Regarding the arguments to the irrigation channels of Kim, the Examiner notes that one of ordinary skill in the art could use the channels as a measuring scale, as tool 
Regarding Lauks, the Examiner notes that the reference is only used to teach providing a scale on the drill bit, and does not affect the already disclosed first and second scales on the Sarment/Kim device.  As such, Arguments to Lauks’ intended use are not persuasive to the combination relied on.  
In summary, respectfully, Applicant has not demonstrated that the prior art device of the combination of Sarment/Kim, as relied on above regarding claim 1, is not capable of performing the functional language of “assisting depth measurement” and has not identified any other deficiencies or structural differences between the claim limitations and the prior art.  Therefore, Applicant’s arguments have been fully considered but are not persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 20160120553 teaches a surgical drill with a measuring scale.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/EDWARD MORAN/Primary Examiner, Art Unit 3772